 Case 2:18-cv-00194-JRG Document 24 Filed 03/08/19 Page 1 of 2 PageID #: 287




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

SEMCON IP INC.,                                     §
                                                    §
                                                    §
                  Plaintiff,                        §
                                                    §
v.                                                  §   CIVIL ACTION NO. 2:18-CV-00194-JRG
                                                    §
TCT MOBILE INTERNATIONAL                            §
LIMITED and TCL COMMUNICATION                       §
TECHNOLOGY HOLDINGS LIMITED,                        §
                                                    §
                  Defendants.                       §


                    ORDER GRANTING JURISDICTIONAL DISCOVERY
          Before the Court is Defendant TCT Mobile International Limited’s (“TCT Mobile”)

Motion to Dismiss (Dkt. No. 14) (the “Motion”) for lack of personal jurisdiction. Having

considered the Motion and briefing, specifically Plaintiff Semcon IP Inc.’s (“Semcon”) Response

“request[ing] that it be permitted to conduct jurisdiction-related discovery” (Dkt. No. 17 at 10),

the Court hereby ORDERS limited Jurisdictional Discovery as follows:

          Semcon is allowed one 4-hour deposition of a 30(b)(6) witness for TCT Mobile, 5

interrogatories, and 5 document requests. Such discovery must be directed only to jurisdictional

issues.

          Semcon shall have 7 days from the entry of this Order to serve the above discovery requests

and TCT Mobile shall have 7 days thereafter to object to Plaintiff’s requests. Any dispute

concerning this limited discovery shall be presented to the Court in compliance with this Court’s

Standing Order as to Discovery Disputes. Defendants shall produce responsive documents at least
 Case 2:18-cv-00194-JRG Document 24 Filed 03/08/19 Page 2 of 2 PageID #: 288




7 days prior to the scheduled deposition. Jurisdictional Discovery shall be completed by the parties

no later than 45 days after entry of this Order.

         The Court provides Semcon leave to file a supplemental response to the Motion, limited to

10 pages, within 14 days of the close of Jurisdictional Discovery. Likewise, the Court provides

TCT Mobile leave to file a supplemental reply, also limited to 10 pages, within 21 days of the

close of Jurisdictional Discovery.

         The Parties may seek leave of the Court to modify this Order but only for good cause

shown.


         So Ordered this
         Mar 8, 2019




                                                   2
